DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Nathaniel A. Gilder on 02 April 2021.  A summary of the interview, in the “Examiner Initiated Interview Summary”, is attached.

The application has been amended as follows: 

In claim 9, line 8, “with two gears (R3 and R1),” was changed to --with two gears R3 and R1,--.

In claim 19, line 1, “of claim 9” was changed to --of claim 18--.


Allowable Subject Matter

Claims 9-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a high-stability two channel transmission apparatus including a bevel gear differential disposed inside a case, a first shaft affixed to a first sun gear of the differential, a second shaft affixed at a proximal end to a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 4,700,589 (Coronel) October 1987 - fig. 7 shows two bevel gear differentials, each with a shaft affixed to a first sun gear, a second shaft affixed to the second sun gear at one end and having another gear at the other end, and a gear meshing with a carrier gear and another gear meshing with the gear on the end of the second shaft.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659